        Case 4:16-cr-00132-BLW Document 82 Filed 11/23/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 4:16-cr-00132-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 JESUS NIETO,

        Defendant.



                               INTRODUCTION

      Before the Court is Defendant Jesus Nieto’s Motion for an Extension of

Time (Dkt. 81). Mr. Nieto seeks an extension of time to file a motion under 28

U.S.C. § 2255. For the reasons explained below, the Court will deny the motion.

                                    ANALYSIS
      Defendant Nieto pled guilty to Coercion and Enticement of a Minor, in

violation of 18 U.S.C. § 2422(b). The penalties for this crime include a mandatory

minimum sentence of at least ten years, with a maximum life-term. See 18 U.S.C.

§ 2422(b). On July 11, 2017, Nieto was sentenced by this Court to a term of

imprisonment of 300 months, a sentence below the Guideline range. Nieto

appealed his sentence, but it was dismissed on the basis of the appeal waiver

contained in his plea agreement. See Ninth Cir. Order, Dkt. 75.


MEMORANDUM DECISION AND ORDER - 1
        Case 4:16-cr-00132-BLW Document 82 Filed 11/23/20 Page 2 of 2




      Mr. Nieto now wishes to file a motion for relief under 28 U.S.C. § 2255. The

deadline for filing such a motion, which is subject to a one-year limitations period,

has long since passed. The Ninth Circuit entered its judgment in this matter on July

12, 2018. See Ninth Cir. Order, Dkt. 75. Mr. Nieto has not filed a § 2255 petition

even as of this date. Rather, on May 4, 2020, he filed a brief motion asking for an

extension. He generally explains that he needs more time and assistance to file a

petition. He also says that the Covid-19 pandemic has further hampered his efforts

to prepare a § 2255 motion.

      The Court will deny the request. Among other things, the Ninth Circuit has

not yet considered whether a district court has jurisdiction to decide a motion for

extension of time to file a § 2255 motion before such a motion is filed. Moreover,

even assuming the Court had jurisdiction, Mr. Nieto has not provided a sufficient

reason for the lengthy delay. The Court will therefore deny the motion.

                                      ORDER
      IT IS ORDERED that Defendant Jesus Nieto’s Motion for an Extension of

Time (Dkt. 81) is DENIED.

                                              DATED: November 23, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 2
